            Case 8:19-cv-03346-PJM Document 56 Filed 12/24/19 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND



HIAS, INC., et al.,
                Plaintiffs,
       v.                                                Civil Action No. 8:19-cv-3346-PJM

DONALD TRUMP, in his official capacity as
President of the United States, et al.,
                Defendants.


            PLAINTIFFS’ MOTION TO STRIKE THE VEPREK DECLARATION
                AND MEMORANDUM OF LAW IN SUPPORT THEREOF

        Plaintiffs hereby move this Court for an order striking the Declaration of Andrew M.

 Veprek (ECF No. 54-1) and its attachment, which Defendants submitted with their opposition to

 Plaintiffs’ Motion for a Preliminary Injunction. Defendants use the Veprek Declaration to provide

 post-hoc rationalizations for the agency action that Plaintiffs challenge as arbitrary and capricious:

 the decision to implement Executive Order 13888 through the FY2020 Notice of Funding

 Opportunity. See Defs.’ Opp’n to Mot. for Prelim. Inj. at 20-25, ECF No. 54; Pls.’ Mot. for Prelim.

 Inj. at 23-31, ECF No. 18. Defendants’ use of the Veprek Declaration is prohibited by bedrock

 principles of administrative law, and so Plaintiffs move to strike the Declaration, or, in the

 alternative, for an order excluding it from consideration on the merits of Plaintiffs’ arbitrary and

 capricious claim.

        Counsel for Plaintiffs sought to confer with counsel for Defendants regarding this motion

 but have not received a response at the time of this filing. Plaintiffs are contemporaneously filing

 a motion to expedite briefing on this motion, so that the briefing would be complete in advance of

 the January 8, 2020 argument on Plaintiffs’ Motion for a Preliminary Injunction.
          Case 8:19-cv-03346-PJM Document 56 Filed 12/24/19 Page 2 of 7



                                         BACKGROUND
       This case concerns recently issued Executive Order 13888 and the Defendant agencies’

implementation of it. The Executive Order directs that, for the first time in the 40-year history of

the U.S. Refugee Admissions Program, and in violation of the Refugee Act, the resettlement of

refugees will be conditioned on the prior affirmative written consent of both the State and the

locality where the refugees would be resettled. See Pls.’ Mot. for Prelim. Inj. (“PI Mot.”) at 7-9.

The agencies, in turn, decided to implement the Executive Order—including its requirement to

obtain that affirmative written consent—through the FY 2020 Notice of Funding Opportunity

(“NOFO”), thereby offloading to Resettlement Agencies (including Plaintiffs) the responsibility

for determining which state and local officials have the authority to consent and for obtaining the

requisite written consents, on the pain of losing their ability to continue resettling refugees in the

upcoming funding period. See id. at 9-10. Defendants did so with no evident consideration of the

feasibility, impact, fairness, or even legality of their action, in disregard of the APA’s requirement

that agencies act in a reasoned manner when taking actions this consequential. See id. at 24-30.

       The parties are currently briefing Plaintiffs’ request for preliminary injunctive relief.

Plaintiffs filed their motion on November 22, 2019, in which they explained, inter alia, why they

are likely to prevail on their claim that Defendants acted arbitrarily and capriciously in deciding to

implement the Executive Order through the NOFO. See id. On December 20, Defendants filed

their brief in opposition (hereinafter, “Opp’n”), attaching as an exhibit the Declaration of Deputy

Assistant Secretary Andrew M. Veprek, who “direct[s] the Department of State’s implementation

of Executive Order 13888.” Veprek Decl. ¶ 2. As detailed below, Defendants principally use the

Veprek Declaration to provide rationalizations for the agencies’ decision to implement the

Executive Order through the NOFO.




                                                  2
         Case 8:19-cv-03346-PJM Document 56 Filed 12/24/19 Page 3 of 7



       Plaintiffs’ reply memorandum in support of their request of preliminary injunctive relief is

due on January 3, with argument set for January 8, 2020. See Scheduling Mem., ECF No. 29.

                                      LEGAL STANDARD

       In applying the APA’s arbitrary and capricious standard, “the focal point for judicial review

should be the administrative record already in existence, not some new record made initially in the

reviewing court.” Camp v. Pitts, 411 U.S. 138, 142 (1973) (per curiam). “It is well-established

that an agency’s action must be upheld, if at all, on the basis articulated by the agency itself.”

Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 50 (1983).

“The ‘basis articulated by the agency’ is the administrative record, not subsequent litigation

rationalizations.” N.C. Wildlife Fed’n v. N.C. Dep’t of Transp., 677 F.3d 596, 604 (4th Cir. 2012)

(quoting State Farm, 463 U.S. at 50). “The APA requires the explanation of decisions to come

from the agency during the administrative process—in the words of the Fourth Circuit, ‘the

required explanation must be articulated by the agency at the time of its action.’” Md. Native Plant

Soc’y v. U.S. Army Corps of Eng’rs, 332 F. Supp. 2d 845, 859 (D. Md. 2004) (Messitte, J.) (citation

omitted) accord Dow AgroSciences LLC v Nat’l Marine Fisheries Serv., 707 F.3d 462, 467-68

(4th Cir. 2013); Healthy Teen Network v. Azar, 322 F. Supp. 3d 647, 659 (D. Md. 2018).

       As a consequence, in defending the reasonableness of the agency’s actions, the government

may not rely on post-hoc rationalizations, including those in “litigation affidavits.” See Citizens

to Pres. Overton Park, Inc. v. Volpe, 401 U.S. 402, 419 (1971); Dow AgroSciences LLC, 707 F.3d

at 467-68 (holding that a district court abused its discretion in considering an agency affidavit

providing post-hoc reasoning for the challenged agency action); N.C. Wildlife Fed’n, 677 F.3d at

604 (rejecting agency argument that information given during litigation could “cure[]” earlier

deficiencies, as tantamount to accepting post-hoc rationalizations); Am. Trucking Assocs., Inc. v.




                                                 3
          Case 8:19-cv-03346-PJM Document 56 Filed 12/24/19 Page 4 of 7



Fed. Highway Admin., 51 F.3d 405, 411 (4th Cir. 1995) (explaining that to withstand even

deferential APA review, “it is this actual reasoning that must prove reasonable, not the post hoc

rationalization devised during litigation”); see also N.L.R.B. v. Metro. Life Ins. Co., 380 U.S. 438,

444 (1965) (explaining that “the integrity of the administration process requires that courts” reject

post-hoc rationalizations for agency action).

       There are some exceptions to the general rule that the merits of an arbitrary and capricious

claim are to be resolved solely on the record before the agency at the time it took the challenged

action: a court can consider “background information,” particularly regarding unfamiliar or

technical issues, as well as “evidence of whether all relevant factors were examined by an

agency.”1 Cardinal Health, Inc. v. Holder, 846 F. Supp. 2d 203, 215 (D.D.C. 2012); accord AT&T

Info. Sys. Inc. v. Gen. Servs. Admin., 810 F.2d 1233, 1236 (D.C. Cir. 1987). But even those limited

exceptions do not permit consideration of extra-record evidence to assess the substantive

reasonableness of the agency’s decision. See Envtl. Def. Fund, Inc. v. Costle, 657 F.2d 275, 286

(D.C. Cir. 1981) (“[I]f anything, a judicial venture outside the record can only serve either as

background information, or to determine the presence of the requisite fullness of the reasons given;

and it can never, under Camp v. Pitts, examine the propriety of the decision itself.”); accord Dow

AgroSciences LLC, 707 F.3d at 467-69.




1
  The evidence Plaintiffs submitted in support of their arbitrary and capricious claim fit both of
these exceptions. Plaintiffs also submitted evidence for non-APA purposes, including to establish
Article III standing and the irreparable injury being inflicted by the Executive Order and NOFO.

                                                 4
          Case 8:19-cv-03346-PJM Document 56 Filed 12/24/19 Page 5 of 7



                                              ARGUMENT

        The Veprek Declaration should be stricken because Defendants proffer it for a purpose

plainly prohibited by controlling case law: to provide post-hoc rationalizations for the agency’s

decision to implement the Executive Order through the NOFO. Specifically, the Declaration:

       Avers that, “PRM, in consultation with ORR, determined that the most appropriate process

        for implementation of EO 13888 was” through the NOFO (i.e., the agency action

        challenged by Plaintiffs), id. ¶ 5;

       Purports to give reasons why “[t]his [challenged] implementation process was chosen,” see

        id. ¶¶ 6-7;

       Avers that “[t]he circumstances of the Unaccompanied Refugee Minor (URM) program . .

        . were taken into consideration when developing the process to implement EO 13888,”2

        and then purports to rationalize Defendants’ treatment of that program, id. ¶ 8; and

       Describes post-hoc actions Defendants have taken to address the confusion created by their

        hasty decision to implement the Executive Order through the NOFO, see id. ¶¶ 9-11.

In other words, the Veprek Declaration is (for the most part3) pure post-hoc rationalization of the

challenged agency action. And in their brief, this is precisely how Defendants use the Declaration:

to defend against Plaintiffs’ claim that the agency acted in an arbitrary or capricious manner. See

Opp’n at 20-24 (citing the Veprek Declaration some eighteen (18) times across five (5) pages

arguing that Plaintiffs are not likely to succeed on the merits of their arbitrary and capricious



2
 Contra PI Mot. at 28-30 (discussing how Defendants had acted arbitrarily and capriciously by
not taking into account the Executive Order’s effect on the Unaccompanied Refugee Minor
program).
3
  Of the Declaration’s six remaining paragraphs, five (¶¶ 1-4, 12) are arguably “background
information,” while the last (¶ 13) is a vague and conclusory attempt to argue that, should the Court
issue a preliminary injunction, “the U.S. Government would be significantly harmed.”

                                                 5
          Case 8:19-cv-03346-PJM Document 56 Filed 12/24/19 Page 6 of 7



claim). Bedrock APA principles preclude consideration of Defendants’ litigation affidavit, and it

should be stricken. See Dow AgroSciences LLC, 707 F.3d at 469 (holding that district courts

should review the challenged action “on the basis of the agency record before the district court,

disregarding the justifications and rationalizations” provided in litigation affidavits or by agency

counsel); see also Md. Native Plant Soc’y, 332 F. Supp. 2d at 858-59 (“[Defendant], as any federal

agency, remains accountable for its decision under the arbitrary and capricious standard, and the

short of the matter is that the ‘agency action will not be upheld where inadequacy of

explanation frustrates review.’” (citation omitted)).

       Defendants make no attempt to justify their reliance on the Veprek Declaration or to

explain why they believe the Court can consider it. Defendants do argue that the agency action

that Plaintiffs challenge is not final because funding grants have not yet been determined, and that

therefore “[t]he relevant [administrative] record . . . is still being developed.” Opp’n at 19-20. But

Plaintiffs are not challenging the ultimate funding decisions—they are challenging Defendants’

decision to implement the Executive Order through the NOFO. Defendants do not claim that they

cannot provide the documents that were before the agency at the time it decided to implement the

Executive Order through the NOFO; Defendants have simply deemed such information,

unilaterally, to be irrelevant, based on their litigation position that the NOFO is not final agency

action. As will be explained in Plaintiffs’ forthcoming reply memorandum, Plaintiffs were not

required to wait for the final funding grants to challenge the implementation of the Executive Order

through the NOFO, because the NOFO meets the test for final agency action of Bennett v. Spear,

520 U.S. 154 (1997). But regardless, even if Defendants are correct that the NOFO is not final

agency action, that is neither here nor there; Defendants still have not identified a permissible




                                                  6
          Case 8:19-cv-03346-PJM Document 56 Filed 12/24/19 Page 7 of 7



purpose for which the Court would be able to consider the Veprek Declaration’s post-hoc

rationalizations.

                                          CONCLUSION

       Plaintiffs respectfully request that the Court enter an order striking the Veprek Declaration

(including its attachment) or, in the alternative, excluding it from consideration in assessing the

merits of Plaintiffs’ arbitrary and capricious claim.



Dated: December 23, 2019                                Respectfully submitted,

                                                         /s/ Justin B. Cox
                                                         Justin B. Cox (Bar No. 17550)
                                                         International Refugee Assistance Project
                                                         PO Box 170208
                                                         Atlanta, GA 30317
                                                         jcox@refugeerights.org
                                                         (516) 701-4233

                                                         Melissa S. Keaney*
                                                         International Refugee Assistance Project
                                                         PO Box 2291
                                                         Fair Oaks, CA 95628
                                                         mkeaney@refugeerights.org
                                                         (916) 546-6125

                                                         Linda Evarts*
                                                         Kathryn Austin*
                                                         Mariko Hirose**
                                                         International Refugee Assistance Project
                                                         One Battery Park Plaza 4th Floor
                                                         New York, NY 10004
                                                         levarts@refugeerights.org
                                                         kaustin@refugeerights.org
                                                         mhirose@refugeerights.org
                                                         (516) 701-4620

                                                         * Appearing Pro Hac Vice
                                                         ** Pro Hace Vice motion pending




                                                  7
